Case 1:20-cv-00271-JMF Document 19 Filed 05/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
TAPESTRY, INC. COACH SERVICES, INC., and :
COACH IP HOLDINGS LLC, :
: 20-CV-0271 (JMF)
Plaintiffs, :
: ORDER
-vV- :
CHUNMA USA, INC. and DOES 1-10, :
Defendants. :
xX

 

JESSE M. FURMAN, United States District Judge:

By stipulation and order entered on April 29, 2020, Defendants were given until May 18,
2020, to respond to the Complaint, see ECF No. 18, yet they have failed to do so. In light of
that, and due to the COVID-19 situation, the Court will not hold the upcoming conference in this
case in person. Counsel should submit their proposed case management plan and joint letter by
the Thursday prior to the conference, as directed in the Court’s earlier Scheduling Order. In their
joint letter, the parties should also indicate whether they can do without a conference altogether.
If so, the Court may enter a case management plan and scheduling order and the parties need not
appear. If not, the Court will hold the initial conference by telephone, albeit perhaps at a
different time. To that end, counsel should indicate in their joint letter dates and times during the
week of the conference that they would be available for a telephone conference. In either case,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

SO ORDERED. Co -
Dated: May 26, 2020

New York, New York whore M_EWRMAN
hin States District Judge
